Citation Nr: 1742865	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  17-10 847		DATE
Advanced on the Docket	
	

THE ISSUE

Entitlement to an effective date earlier than May 5, 2016, for the grant of non-service-connected pension benefits.

ORDER

Entitlement to an effective date earlier than May 5, 2016, for the grant of non-service-connected pension benefits is denied.


FINDING OF FACT

The Veteran filed a claim for non-service-connected pension no earlier than May 5, 2016.

CONCLUSION OF LAW

The criteria for an effective date for non-service-connected pension benefits prior to May 5, 2016, have not been met.  38 U.S.C.A. §§ 1502, 1521, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.159, 3.155, 3.400 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from July 1972 to December 1973.  

In a November 2016 rating decision, VA awarded the Veteran non-service connected pension benefits, effective May 5, 2016.  The Veteran appealed that decision, contending that his pension benefits should have been awarded effective February 18, 2016, which is the date that he filed a VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits.  As the Veteran appealed the initial award of his pension benefits, his claim for an earlier effective date is considered a 'downstream' issue such that no additional notice from VA is required prior to adjudication.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   So, as neither the Veteran nor his representative has raised any issues regarding the duties to notify and assist, the Board herein proceeds with adjudication.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   

At a May 2017 hearing before the below-signed Veterans Law Judge, the Veteran and his representative contended that he filed the February 2016 claim form with the intent of filing for non-service connected pension.  However, the title of the VA Form 21-526EZ specifically indicates it is an application for service connected benefits and includes a section - completed by the Veteran - that instructs "list the disabilities you are claiming."  The Veteran and his representative also mailed the VA Form 21-526EZ to VA with a cover letter instructing VA to "please take action to consider the following: entitlement to service connection for [disabilities]."  Not until May 2016, did the Veteran file a document expressing any intent to claim anything other than service connected benefits.  Specifically, in May 2016, he filed a VA Form 21-0966, Intent to File a Claim for Compensation and/or Pension, Survivors Pension, and/or DIC.

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  The effective date for pension claims received on or after October 1, 1984, is the date of receipt of the claim, unless, within one year from the date on which the Veteran became permanently and totally disabled, the Veteran files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of the Veteran's own willful misconduct, was so incapacitating that it prevented him or her from filing a disability pension claim for at least the first 30 days immediately following the date on which the Veteran became permanently and totally disabled.  38 C.F.R. § 3.400 (b)(1)(ii)(A)-(B).  The Veteran has not filed such a claim for a retroactive award.

As noted, the Veteran did not file a claim on May 5, 2016, but an "Intent to File a Claim" on VA Form 21-0966.  However, pursuant to 38 C.F.R. § 3.400(b), if VA receives a complete application form prescribed by the Secretary, as defined in pertinent regulation, appropriate to the benefit sought within one (1) year of receipt of the intent to file a claim, VA will consider the complete claim filed as of the date the 'intent to file a claim' was received.  Here, the Veteran filed a complete application form for non-service connected pension (VA Form 21P-527EZ, Application for Pension) that was received by VA on October 21, 2016 - well within one (1) year of VA's receipt of his 'intent to file a claim' - such that the grant of his benefits would be effective May 5, 2016 (as awarded by VA).

The file does not contain any document dated prior to May 2016 indicating that the Veteran wished to claim entitlement to a non-service connected pension.  Although, under 38 C.F.R. § 3.151(a), a claim by a Veteran for compensation "may" be considered to be a claim for pension, a Veteran must, when filing a claim, identify the benefit sought (38 C.F.R. §§ 3.151, 3.155) and here the Veteran's February 2016 claim plainly reflects that he was requesting entitlement to service connected disability benefits.   In Stewart v. Brown, 10 Vet. App. 15 (1997), the United States Court of Appeals for Veterans Claims (Court) explained that the phrase "may be considered" (in 38 C.F.R. § 3.151(a)) is discretionary rather than mandatory.  "Rather, the Secretary has to exercise his discretion under the regulation in accordance with the contents of the application and the evidence in support of it."  Id, at 9, citing Willis v. Brown, 6 Vet. App. 433, 435 (1994).  Not only did the Veteran's February 2016 claim not contain any expression of interest in any pension benefits, but the accompanying cover sheet expressly stated that the Veteran was seeking entitlement to service-connected disability benefits.

The Board is sympathetic to the Veteran's contention that he wished to be considered for non-service connected pension benefits upon VA's consideration of his February 2016 claim for service connected benefits, but the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  Based on the facts of this case, the earliest date for which entitlement to a non-service connected pension could be granted is May 5, 2016.  The Veteran's claim for an earlier effective date must be denied.




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Jebby Rasputnis, Counsel

Copy mailed to:  Disabled American Veterans



Department of Veterans Affairs


